Christ, P. J.,
Rabin, Hopkins and Benjamin, JJ., concur; Munder, J., dissents in part and votes to grant the petition and annul the determination in its entirety, with the following memorandum: In my opinion the evidence in this ease does not support a finding that petitioners’ rejection of the complainant’s application was based on her race. Rather, as I see it, the evidence supports petitioners’ position that the complainant was rejected 'because she had failed to meet certain income and credit requirements applicable to all prospective tenants. The record indicates that the complainant’s husband’s net weekly income was far less than the required equivalent of one month’s rent and that, in the past, several money judgments had been entered against the complainant. This court recognized in Matter of State Comm. for Human Rights v. Kennelly (30 A D 2d 310, 312, affd. 23 N Y 2d 722) the right of landlords to be selective and to reject a prospective tenant because of his or her failure to meet standards of acceptability other than those which concern themselves with one’s race or color or standards which are otherwise proscribed by statute. (See, also, Matter of State Comm. for Humom Rights v. Callan, 57 Misc 2d 504, 506-507.) This is what occurred here and in these circumstances I fail to see how petitioners’ conduct was in violation of section 296 (subd. 5, par. [c], el. [1]) of the Executive Law.